UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4939


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LERON J. FULLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cr-00015-AWA-DEM-1)


Submitted:   May 13, 2013                   Decided:   May 28, 2013


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry D. Harmon, Jr., Norfolk, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, M. Jennifer Norako, Special
Assistant  United   States  Attorney,   Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leron    J.    Fuller         appeals            the    district         court’s      order

revoking his term of supervised release and imposing a six-month

sentence with no further term of supervised release.                                              The only

issue      Fuller    raises       on    appeal         is       whether      the      district       court

committed      a     procedural         error      rendering               his   sentence          plainly

unreasonable.           Because         his       appeal         is    moot,       we       dismiss    the

appeal.

               Fuller       was   convicted            of       obstruction           of    justice,      in

violation of Va. Code Ann. § 18.2-460(B) (2009), as assimilated

by    18   U.S.C.      §§    7,    13    (2006),        Count          Four      of     a   superseding

indictment.           The    court       imposed            a    sentence        of        four    months’

imprisonment,          followed         by    one       year          of    supervised            release.

Supervision began on February 1, 2012.

               On    August       27,   2012,       the         probation         officer         filed    a

petition       for     revocation            of    supervised               release         with     three

violations of conditions: failure to satisfactorily participate

in    mental    health       treatment,           failure             to   work       regularly,       and

possession of marijuana.                     After a hearing, the court revoked

Fuller’s supervised release, finding that Fuller committed all

three violations.             The court sentenced Fuller to six months of

imprisonment.           After imprisonment, the supervision was to be

terminated.          Because Fuller has completed serving his sentence,

his    argument       that    the       district            court      procedurally           erred       in

                                                   2
imposing his sentence is moot.                See Friedman’s, Inc. v. Dunlap,

290   F.3d    191,   197    (4th   Cir.       2002)     (whether   the    court   is

“presented with a live case or controversy is a question [the

court] may raise sua sponte since mootness goes to the heart of

the Article III jurisdiction of the courts” (internal quotation

marks omitted)).

             Accordingly,     we   dismiss        the     appeal   as    moot.    We

dispense     with    oral   argument      because        the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                          3